Citation Nr: 1211575	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-49 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected thoracolumbar spine disability, evaluated as 20 percent for the orthopedic manifestations of intervertebral disc syndrome (IVDS) with a separate 10 percent rating for right lower extremity radiculopathy.

2.  Entitlement to an increased rating for post-operative residuals of right knee injury, currently evaluated as 20 percent disabling for instability with a separate 10 percent rating for arthritis with painful motion.

3.  Entitlement to an increased (compensable) rating for post-operative residuals of pilonidal cyst excision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified before a Hearing Officer of the RO.  In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for service-connected low back disability, right knee disability and post-operative residuals of pilonidal cyst excision.  With respect to the low back disability, the Veteran has been awarded separate ratings for limitation of thoracolumbar motion and neurologic impairment of the right lower extremity.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (instructing the rater to separately evaluate orthopedic and neurologic abnormalities).  With respect to the right knee, the Veteran has been separately evaluated for right knee instability as well as arthritis with painful motion.  See VAOPGCPREC 9-98 (Aug. 14, 1998) (separate disability ratings may be provided for both knee instability and arthritis with painful motion).  The Board has rephrased the issues listed on the title page to fully encompass the Veteran's allegations.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

At his hearing in December 2011, the Veteran testified to a significant worsening of his service-connected low back disability since his last VA examination in January 2010.  In particular, the Veteran testified to being prescribed Fentanyl to treat severe low back pain.  He also appeared to report additional neurologic impairment of the left lower extremity, which has not been evaluated.  Notably, VA examination in January 2010 described mildly limited motion loss in forward flexion (10 degrees less than normal) while a June 2010 chiropractor note described trunk range of motion (ROM) which was "severely limited" in all planes of motion.  Unfortunately, actual range of motion findings were not provided.

With respect to his right knee disability, the Veteran testified to instability that had caused weekly falling episodes.  He generally described an inadequate VA examination in January 2010 due to lack of use of a goniometer.

Overall, the Veteran's testimony suggests a potential increased severity of service-connected low back and right knee disabilities since the last VA examination was conducted in January 2010.  As such, the Board finds that more contemporaneous VA examinations are warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).  The Board will defer adjudicating the issue of an increased (compensable) rating for post-operative residuals of pilonidal cyst excision pending the receipt of additional VA clinical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's treatment for low back, right knee and pilonidal cyst disabilities within the North Texas VA Health Care System (HCS) since May 2011.

2.  Upon receipt of any additional records, schedule the Veteran for appropriate VA examination(s) to evaluate the nature and severity of the service-connected thoracolumbar and right knee disabilities.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; 
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the reported lower extremity radiculopathy symptoms;

      c) provide the Veteran's range of motion findings in extension and flexion of the right knee;
      
      d) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint?  If feasible the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and

    e) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.

3.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

